  Case 3:19-cv-01931-BAS-MSB Document 17 Filed 04/09/20 PageID.140 Page 1 of 1




                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Anton Ewing

                                                        Civil Action No. 19-cv-01931-BAS-MSB

                                          Plaintiff,
                                   V.
Leadstak, LLC; George Hernandez                               DEFAULT JUDGMENT
                                                                IN A CIVIL CASE

                                        Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court GRANTS Plaintiff’s Motion for Default Judgment on Counts 1 through 4 only (ECF No. 15)
and ORDERS the Clerk of the Court to enter judgment in favor of Plaintiff and against both
Defendants in the amount of $3,000. Defendants are jointly and severally liable for this amount. The
case is hereby closed




Date:          4/9/20                                        CLERK OF COURT
                                                             JOHN MORRILL, Clerk of Court
                                                             By: s/ J. Olsen
                                                                                    J. Olsen, Deputy
